Citation Nr: 0203882	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  96-46 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident.

(The issue of entitlement to an increased evaluation for 
constitutional psychopathic state with schizoid personality, 
currently evaluated as 10 percent disabling will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1944.  He has been represented throughout his appeal 
by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1994, by the St. Petersburg, Florida Regional Office (RO), 
which denied the veteran's claim for service connection for 
residuals of head injury, residuals of cerebrovascular 
accident, and arteriosclerotic heart disease with 
hypertension and angina; that rating action also denied a 
claim for an increased rating for constitutional psychopathic 
state with schizoid personality.  The notice of disagreement 
with that determination was received in March 1995.  The 
statement of the case was issued in May 1995.  The 
substantive appeal was received in July 1995.  

In his July 1995 VA Form 9, substantive appeal, the veteran 
requested a local hearing before a traveling member of the 
Board.  Such a hearing was duly scheduled for November 1995.  
A November 1995 report of contact indicated that the day 
prior to that scheduled hearing, the veteran's representative 
requested that the hearing be rescheduled.  In a report of 
contact dated in October 1996, the veteran's representative 
again requested that a hearing be rescheduled.  A hearing was 
duly scheduled for May 1997; however, in a report of contact 
(VA Form 119), dated in April 1997, the representative 
reported that the veteran had advised him that he would not 
be attending that hearing.  

In June 1998 the Board noted that the veteran had a pending 
request for a hearing before a member of the Board at the RO, 
and remanded the appeal to afford him such a hearing.  In a 
January 2002 report of contact (VA Form 119), the veteran's 
representative related that the veteran desired to cancel his 
hearing scheduled for February 1, 2002, and have the case 
forwarded to the Board for adjudication.  The Board 
subsequently received a statement from the veteran dated in 
January 2001 in which he affirmed his desire to cancel his 
hearing request.  This is a proper withdrawal of a hearing 
request under 38 C.F.R. § 20.704 (2001), and the claim will 
be considered based on the evidence of record.  

In the January 2001 statement, the veteran wrote that he 
wished to withdraw his appeal as to the issue of entitlement 
to service connection for arteriosclerotic heart disease with 
hypertension and angina, status post coronary artery bypass 
grafting.  This issue is, accordingly, no longer before the 
Board for appellate consideration.  38 C.F.R. § 20.204 
(2001).

The Board is undertaking additional development on the claim 
for an increased rating for a nervous disorder, rated 10 
percent disabling pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  

The remaining claims will be discussed below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim appeal has been obtained 
by the RO.  

2.  Current residuals of a head injury have not been 
demonstrated.

3.  Cerebral vascular disease, which produced a 
cerebrovascular accident (CVA), was not present during 
service or within the first postservice year, and residuals 
of a CVA have not been shown by competent evidence to be 
related to service or to any disease or injury therein.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a head injury that 
were incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

2.  Residuals of a CVA were not incurred in or aggravated by 
active service, nor may residuals of a CVA be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

At the time of a service entrance examination in October 
1942, the veteran's head and face were reported to be normal.  
During a clinical evaluation for a psychiatric disorder in 
August 1943, it was reported that the veteran had been 
involved in an automobile accident 8 years earlier, from 
which he sustained scalp laceration.  Otherwise, he had no 
serious illnesses or surgery.  

The service medical records are negative for any complaints, 
findings or diagnoses of a head injury, hypertension, heart 
disease, or a cerebrovascular accident.  A report of medical 
survey conducted in January 1944, prior to veteran's 
separation from service, indicates that physical, 
neurological and laboratory examinations were normal.  

On the occasion of his initial VA examination in December 
1947, the veteran indicated that he had not received any 
treatment since his discharge from service.  He complained of 
a chronic cough over the past year.  Blood pressure reading 
was 130/80, with a pulse of 76.  A facial tic was noted.  
Lungs were clear to percussion and auscultation.  Examination 
of the heart was unremarkable, with no murmurs or 
enlargement.  Radiographic studies of the heart and lungs 
were reported to be normal.  The diagnosis was no medical 
disease found.  

The veteran was admitted to a VA hospital in January 1950 for 
evaluation of a nervous disorder.  It was noted that at the 
ago of 10, the veteran was involved in an automobile accident 
and suffered injuries to his face and later developed a right 
facial tic; however, no pertinent diagnosis was noted.  A 
physical examination was unremarkable, except for findings of 
an enlarged liver and right facial tic.  

The record is devoid of any medical records during the period 
from 1950 until April 1994, at which time the veteran filed a 
claim for service connection for several disabilities (VA 
Form 21-4138).  Submitted in support of the veteran's claim 
were private treatment reports, which show that the veteran 
was seen in February 1993 for complaints of exertional chest 
pain.  It was noted that the veteran underwent coronary 
artery bypass grafting approximately 9 years earlier.  

The veteran indicated that he suffered a stroke at the time 
of his heart surgery and that he currently had some left-
sided residual weakness.  On examination, head, eyes, ears, 
nose and throat were within normal limits.  Left-sided 
weakness secondary to a remote stroke was noted.  The 
pertinent discharge diagnoses included coronary 
atherosclerosis; unstable angina; hypertension-essential; 
late effects of cerebrovascular disease; cerebral embolism; 
and cardiac complications, not elsewhere classified.  

Of record is a statement from an individual who reported 
having been a classmate and shipmate of the veteran in the 
1940's.  He reported witnessing an incident aboard ship, when 
a sailor picked the veteran up and slammed him against the 
bulkhead several times; he recalled being surprised at the 
fact that the veteran did not bleed because his head was hit 
hard against the bulkhead.  The individual explained that 
while a lot of time had passed since he and the veteran were 
discharged from military service, he did recall that the 
veteran's head was hurt aboard the Navy ship transporting 
them to the Panama Canal Zone.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).

The statement of the case served to advise the veteran of the 
criteria for establishing service connection, and thereby 
informed him of the evidence necessary to substantiate his 
claims.

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  

The RO has not afforded the veteran examinations to determine 
whether he has current disability related to service.  VA is 
obligated to afford veterans examinations when there is 
competent evidence of a current diagnosis or signs or 
symptoms of a current disability, the evidence suggests that 
the claimed disability may be related to service, and the 
evidence is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103A(d).  With regard to the claim for service connection 
for residuals of a head injury there is no current diagnosis 
of such residuals, nor is there any evidence of signs or 
symptoms of such an injury or its residuals.  Therefore the 
criteria for affording an examination have not been met.

There is competent evidence of current residuals of a 
cerebral vascular accident.  However, there is no probative 
evidence that the cerebral vascular accident is related to 
service.  An examination is not warranted as to this claim.

There are no reported treatment records that remain 
outstanding.  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claim and 
that there are no outstanding pertinent records, which the RO 
has not obtained or attempted to obtain.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

III.  Legal analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and cardiovascular 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The United States Court of Appeals for the 
Federal Circuit has confirmed that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to same effect).  

A.  Service connection for residuals of a head injury.

To summarize, the veteran contends that during service, he 
suffered a head injury as a result of an incident that 
occurred aboard a ship en route from New York to the Canal 
Zone.  The veteran submitted a lay statement attesting to the 
fact that his head was struck against a bulkhead in service.  
Lay statements are considered to be competent evidence when 
describing the history or symptoms of an observable injury or 
illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, when 
the determinative issues involve a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran and his service acquaintance are competent to 
report the injury in service.  The veteran would also be 
competent to report his symptoms.  However, he has not 
reported any current symptomatology from the head injury and 
there is no other evidence of such residuals.

In order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Hickson, 12 Vet. App. at 247, 253.

In the absence of competent and probative evidence of a 
current disability or recurrent or persistent symptoms of 
disability the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a head injury.  38 U.S.C.A. § 5107.  

B.  Service connection for residuals of CVA.

The veteran contends that head trauma in service was related 
to the subsequent development of strokes, or CVA.  As a lay 
person, the veteran is not competent to render a medical 
opinion as to the cause of his CVA.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The CVA occurred many years after 
service, and cannot be presumptively service connected.  38 
U.S.C.A. §§ 1101(3), 1112(a) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2001).  The earliest medical evidence of a CVA is 
reported to have occurred in the mid-1980's, approximately 40 
years after service.  There is no competent evidence that the 
CVA the veteran had in the 1980's was due to inservice head 
trauma, or any other disease or injury in service.  

In sum, the clear preponderance of the evidence is against 
awarding the veteran service connection for residuals of a 
CVA.  There is no basis to consider affording the veteran the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West Supp. 2001).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.  

Entitlement to service connection for residuals of a CVA is 
denied.  

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

